TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00821-CV



                                   In re Juan De Dios Guajardo


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Juan De Dios Guajardo filed a pro se petition for writ of mandamus in this

Court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2010); see also Tex. R. App. P. 52.1. In

his petition, Guajardo asks this Court to direct the Travis County District Clerk to transmit a copy

of his application for writ of habeas corpus, and all related filings, to the Court of Criminal Appeals

in accordance with article 11.07 of Texas Code of Criminal Procedure. See Tex. Code Crim. Proc.

Ann. art. 11.07, § 3(c) (West Supp. 2010).

               Article 11.07 vests complete jurisdiction over post-conviction relief from final felony

convictions in the Texas Court of Criminal Appeals. See Tex. Code Crim. Proc. Ann. art. 11.07

(West Supp. 2010); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,

910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Watson, 253 S.W.3d 319, 320 (Tex.

App.—Amarillo 2008, orig. proceeding). The courts of appeals have no role in criminal law matters

pertaining to proceedings under article 11.07. In re Briscoe, 20 S.W.3d 196 (Tex. App.—Houston

[14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). Should an applicant find it necessary to complain about the
processing of an article 11.07 application for writ of habeas corpus, the applicant may seek

mandamus relief from the Court of Criminal Appeals. Watson, 253 S.W.3d at 320; Briscoe,
20 S.W.3d at 196; see, e.g., Benson v. District Clerk, 331 S.W.3d 431 (Tex. Crim. App. 2011) (Court

of Criminal Appeals conditionally granted writ of mandamus against district clerk to compel

performance of ministerial duty to receive, file, and forward habeas corpus application under

article 11.07).

                  Moreover, this Court’s mandamus jurisdiction, governed by section 22.221 of the

Texas Government Code, is expressly limited to: (1) writs against a district court judge or county

court judge in this Court’s district, and (2) all writs necessary to enforce our jurisdiction. See Tex.

Gov’t Code Ann. § 22.221. Thus, we have no jurisdiction to issue a writ of mandamus against a

district clerk unless necessary to enforce our jurisdiction. See id.; In re Washington, 7 S.W.3d 181,

182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). As we have no jurisdiction in a habeas

corpus proceeding seeking relief from a final felony conviction pursuant to article 11.07, we have

no jurisdiction to issue a writ of mandamus against a district clerk in connection with such a

proceeding. Only the Texas Court of Criminal Appeals has jurisdiction to issue writs of mandamus

pertaining to habeas corpus proceedings under article 11.07, including those against a district clerk.

See Tex. Code Crim. Proc. Ann. art. 11.07, § 3; Keene, 910 S.W.2d at 483; McAfee, 53 S.W.3d

at 717-18.

                  Guajardo’s petition for writ of mandamus seeks a writ against the Travis County

District Clerk. However, that writ is not necessary to enforce this Court’s jurisdiction and, further,

seeks relief in connection with an article 11.07 habeas corpus proceeding. Consequently, we lack



                                                  2
jurisdiction to grant the requested relief. See Tex. Gov’t Code Ann. § 22.221(b)(1) (West Supp.

2010). Accordingly, we dismiss Guajardo’s petition for writ of mandamus for want of jurisdiction.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: January 25, 2012




                                               3